DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 220, as seen in Fig 11, is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities: The limitation, “a controller for controlling the motor to extend and retract the tether based at least in part in data received from at least one sensor” appears to contain a typographical error. It is believed the limitation was potentially intended to read as follows, “a controller for controlling the motor to extend and retract the tether based at least in part by data received from at least one sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, the claims will be treated on their merits and evaluated as best understood. 
Claim 2 recites the following limitation, “further comprising an angular position sensor for sensing an angular direction in which the tether extends from the reel, and a rotational sensor for sensing a rate of rotation of the reel”. As currently drafted this limitation is indefinite because it is unclear if the angular position sensor (claim 2, lines 1-2) and the rotational sensor (claim 2, ln 3) are intended to be part of the “at least one sensor” (claim 1, line 8). As best understood by the Examiner, the controller for controlling the motor to extend and retract the tether is based at least in part by data received from an angular position sensor (claim 2) and a rotational sensor (claim 2).  
Claim 8 recites the limitation "the system" on line 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, it is believed “the system” refers to “the tether system”.
Claim 10 recites the limitation “the electric motor” on line 2. There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, it is believed “the electric motor” (claim 10, line 2) is the same as the motor recited in claim 1 on line 5. 
Claim 12 recites the limitation “the reel, motor and controller” on line 2. There is insufficient antecedent basis for the motor and controller in this claim. As best understood by the Examiner, it is believed “motor” (claim 12, line 2) is the same motor as recited in claim 1 on line 5 and “controller” (claim 12, line 2) is the same controller as recited in claim 1 on line 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-12, and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yackley (US Pub No 2011/0120389 A1).
Regarding claim 1, Yackley discloses a tether system (tether device 100) for an animal comprising: a reel (spool 200); a tether (tether 220) supported on the reel (spool 200) for extension and retraction in response to rotation of the reel; a motor (power operated, power provided by a rechargeable battery 2025A; para 0062 and para 0015) operatively connected to the reel (spool 200) for rotating the reel to extend and retract the tether; a controller (microcontroller; para 0014) for controlling the motor to extend and retract the tether based at least in part in data received from at least one sensor (payout sensor 457; para 0065-67 and rotational direction sensor 137; para 0037, 0065-0067).
Regarding claim 2, Yackley discloses the tether system of claim 1 as previously discussed. Yackley further discloses further comprising an angular position sensor (payout sensor 457; para 0065-0067) for sensing an angular direction in which the tether extends from the wheel and a rotational sensor (rotational direction sensor 137; para 0037, 0065-0067) for sensing a rate of rotation of the reel. 
Regarding claim 3, Yackley discloses the tether system of claim 2 as previously discussed. Yackley further discloses further comprising a brake assembly (locking mechanism; para 0070-72) for braking rotation of the reel. 
Regarding claim 4, Yackley discloses the tether system of claim 3 as previously discussed. Yackley further discloses comprising a spring (retraction spring 270; para 0041) for rotationally biasing the reel to retract the tether.  
Regarding claim 11, Yackley discloses the tether system of claim 1 as previously discussed. Yackley further discloses wherein the at least one sensor includes one or more of an encoders for measuring rotation of the reel, an angular position sensor (rotational direction sensor 137; para 0037, 0065-0067) for measuring an angle of extension of the tether, or tension sensor for measuring tension in the tether.
Regarding claim 12, Yackley discloses the tether system of claim 12 as previously discussed.  Yackley further discloses further comprising a frame (tether support 110; para 0037 and Figs 1-2) supporting the reel, the motor, and the controller (Figs 1-2; para 0037). 
Regarding method claim 18 in view of the structure disclosed by Yackley, the method for controlling a tether system for an animal would be obvious since it is the normal and logical manner in which the device is intended to be used. 
Yackley discloses sensing at least one of an angular direction of extension of the tether, a radial length of the tether, or a rate of extension of the tether (payout sensor 457; para 0065-67 and rotational direction sensor 137; para 0037, 0065-0067); and activating, at least in part based on data generated by the sensing, at least one of a brake (locking mechanism; para 0070-72) for braking extension of the tether or a motor for retracting the tether; wherein the tether system includes a reel (spool 200), a tether (tether 220) supported on the reel for extension and retraction in response to rotation of the reel (Fig 2), a motor (power operated, power provided by a rechargeable battery 2025A; para 0062 and para 0015) operatively connected to the reel for rotating the reel to extend and retract the tether, and a controller (microcontroller; para 0014) for controlling the motor to extend and retract the tether based at least in part in data received from at least one sensor.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US Patent No 9,848,583). 
Regarding claim 14, Smith et al. discloses a tether system (Fig 1) for an animal comprising: a reel (spool 34); a tether (leash member 5) supported on the reel for extension and retraction in response to rotation of the reel (col 5, ln 55-65); a power brake (electric brake 90) for braking the reel; and a controller (microcontroller 96; col 10, ln 40-50) operatively coupled to the brake for controlling the brake to brake the reel based at least in part in data received from at least one sensor (col 10, ln 5-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yackley (US Pub No 2011/0120389 A1) in view of Bagg (WO 03/068125 A2).
Regarding claim 5, Yackley discloses the tether system of claim 4 as previously discussed. Yackley does not explicitly disclose further comprising a clutch for selectively coupling the motor to the reel. However, Bagg discloses a breaking system (analogous art) for slowing down the rotational motion of a reel/spool. Bagg further discloses comprising a clutch (clutch 40) for selectively coupling the motor (lever arm 34) to the reel (wheel 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a clutch as suggested and taught by Bagg into the invention of Yackley. One of ordinary skill in the art would be motivated to use a clutch to transmit torque from the motor to the reel. 
Regarding claim 6, Yackley in view of Bagg discloses the tether system of claim 5 as previously discussed. Bagg further discloses further comprising a one-way bearing (one way clutch bearing 68) interposed between the motor and the reel (interposed between the lever arm and the wheel 22) such that the reel can rotate faster than a rate at which the motor drives the reel. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yackley (US Pub No 2011/0120389 A1) in view of Bagg (WO 03/068125 A2), as applied to claim 6 above, and further in view of Kawaharay (DE 102007029662 B4). 
Regarding claim 7, Yackley in view of Bagg discloses the tether system of claim 6 as previously discussed. Bagg further discloses wherein the brake assembly includes a caliper (brake caliper 48). 
Yackley in view of Bagg does not explicitly disclose a sensor for sensing an amount of braking torque developed by the caliper. However, Kawaharay discloses a motorized brake system (analogous art) with a sensor (pressure detection sensor 55) for sensing an amount of braking torque developed by the caliper (brake pads are pressed to initiate a braking operation and correspondingly a pressure on the piston. In the present embodiment there is a pressure detection sensor 55 for detecting one on the piston applied pressure next to the cover plate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor as suggested and taught by Kawaharay in a brake device system. One of ordinary skill in the art would be motivated to add a sensor “to detect a stepped force or a displacement applied by a driver to a brake pedal and controlling rotation (angle of rotation) of the electric motor based on a detected value thereby producing a desired braking force” (Kawaharay, description). 

Claims 8-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yackley (US Pub No 2011/0120389 A1) in view of Bagg (WO 03/068125 A2) and Kawaharay (DE 102007029662 B4), as applied to claim 7 above, and further in view of Lytle (US Pub No  2011/0181423 A1). 
Regarding claim 8, the combination discloses the tether system of claim 7 as previously discussed. 
The combination does not explicitly disclose a reel cover. However, Lytle discloses an electronic tether system (analogous art) with a reel, a tether, a controller, and sensors (Figs 1-2). Lytle further discloses a reel cover (housing 16) adapted to enclose the reel, wherein the reel cover is rotatable relative to a shroud of the system in response to a change in angular direction of the tether.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reel cover as suggested and taught by Lytle. One of ordinary skill in the art would be motivated to use a reel cover to protect the electronic contents (sensors and controller) of the tether system from external environmental factors such as rain and snow. 
Regarding claim 9, the combination discloses the tether system of claim 8 as previously discussed. Lytle further discloses wherein the reel cover supports the angular position sensor (Fig 2).  
Regarding claim 10, the combination discloses the tether system of claim 9 as previously discussed.  Yackley discloses further comprising at least one battery (rechargeable battery 2025A; para 0062 and para 0015 provides power to the motor) for providing power to at least one of the electric motor, the controller, or the at least one sensor.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yackley (US Pub No 2011/0120389 A1) in view of Lytle JR (US Pub No 2011/0181423 A1).
Regarding claim 13, Yackley discloses the tether system of claim 12 as previously discussed. 
Yackley does not explicitly disclose at least one wheel mounted to the frame for supporting the tether system for movement across the ground. 
However, Lytle JR discloses a tether system for containing an animal in a predefined area (analogous art) and further discloses at least one wheel (wheels on the bike as seen in Figs 1) mounted to the frame (housing 16 of Puppy Electronic Tether System (PETS) 2) for supporting the tether system for movement across the ground.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount a pet tether system on a wheel as suggested and taught by Lytle. One of ordinary skill in the art would be motivated to mount a pet tether system on a wheel so that it can be easily moved a transported. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent No 9,848,583). 
Regarding claim 15, Smith et al. discloses a tether system as set forth in claim 14 and previously discussed. Smith et al. further discloses wherein the power brake (electric brake 90) comprises a rotor (rotor 94) fixed for rotation to a shaft with the reel (spool 34). 
In a first embodiment, Smith et al. discloses a magnetic brake. In a second embodiment Smith et al. discloses, discloses a caliper (alternatively instead of a magnetic brake, a disc and caliper brake, whether or not hydraulically activated, may be used as a braking mechanism; as described in col 9, ln 35-38) configured to be selectively actuated to apply a braking force to the rotor. 
Therefore, it would be readily apparent to one of ordinary skill in the art before the effective filing date of the invention that features (disc and caliper brake) from one embodiment of Smith et al. could be incorporated into another embodiment. See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness. This would be done to control the extension and retraction of the tether wound around the reel.
Furthermore, simple substitution of one known element (disc and caliper brake) from for another (magnetic brake) would achieve the same result of slowing/stopping the rotation of the reel and thus control the extension and retraction of the wound tether. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent No 9,848,583), as applied to claim 15 above, and further in view of Kawaharay (DE 102007029662 B4).
Regarding claim 16, Smith et al. discloses a tether system as set forth in claim 15 and previously discussed. Smith et al. discloses sensors configured to send signals to the controller (col 9, ln 66 – col 10, ln 20). Smith et al. may not explicitly disclose further comprising a sensor for sensing an amount of braking torque developed by the caliper.
However, Kawaharay discloses a motorized brake system (analogous art) with a sensor (pressure detection sensor 55) for sensing an amount of braking torque developed by the caliper (brake pads are pressed to initiate a braking operation and correspondingly a pressure on the piston. In the present embodiment there is a pressure detection sensor 55 for detecting one on the piston applied pressure next to the cover plate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor as suggested and taught by Kawaharay. One of ordinary skill in the art would be motivated to add a sensor “to detect a stepped force or a displacement applied by a driver to a brake pedal and controlling rotation (angle of rotation) of the electric motor based on a detected value thereby producing a desired braking force” (Kawaharay, description). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent No 9,848,583), as applied to claim 15 above, and further in view of Lytle JR (US Pub No 2011/0181423 A1). 
Regarding claim 17, Smith et al. discloses the tether system as set forth in claim 15 and previously discussed. Smith et al. does not explicitly disclose wherein the brake includes an electric actuator for selectively actuating the caliper. However, Lytle JR discloses an electronic pet tether system with a braking system (analogous art) and Lytle JR further discloses a brake (braking portion of the bicycle system) with an electric actuator (stepper motors which receive electric signals as described in para 0041) for selectively actuating the caliper (para 0041). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to incorporate the electric actuator as taught by Lytle JR into the brake system of Smith. One of ordinary skill in the art would be motivated to add the actuator so that a braking force can be applied automatically in response to pre-determined parameters and does not require a user to manually apply the braking force. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Smith (US-20170000088-A1), Perkitny (US-20070131177-A1), Sanchez Huipio (US-9637085-B2), Scaba (US-9603341-B2), Duffin (US-20210368741-A1), Morin (US-10750721-B2), Hildreth (US-4344587-A), Campbell (US-7475842-B2), Hallahan (US-5246331-A), Renner (US-2518934-A), Muller (US-6904872-B2), Smith (WO-2016004273-A1), and Ek (US-8516979-B2). 
The cited prior art show various tether devices to retain an animal in a predetermined area, various retractable leashes with locking and braking features, and devices with brake assemblies including a clutches, motors, bearings, and calipers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644